COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-17-00162-CR


TONYA RENEE LANE                                                    APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE

                                    ----------

     FROM COUNTY CRIMINAL COURT NO. 10 OF TARRANT COUNTY
                   TRIAL COURT NO. 1476532

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Tonya Renee Lane appeals from her conviction for the

misdemeanor offense of resisting arrest and from the resulting sentence of ninety

days’ confinement, suspended for two years, with five days’ confinement

imposed as a condition of community supervision. See Tex. Penal Code Ann.

§ 28.03(a) (West Supp. 2017); Tex. Code Crim. Proc. Ann. arts. 42A.053,



      1
       See Tex. R. App. P. 47.4.
42A.302 (West Supp. 2017). She argues on appeal that the trial court abused its

discretion by allowing a law-enforcement officer to testify that he could tell if

someone was being truthful and that Lane’s behavior when she was arrested

was an act.

      On March 16, 2016, Lane appeared before the Pelican Bay Municipal

Court to dispute a traffic ticket. During her appearance, she became irate with

the prosecutor, James Donovan—raising her voice, talking over him, and

“flailing” her arms. The bailiff, Officer R. Cross, gave Lane a warning but her

behavior continued.    When Cross and another bailiff, Chief Robert Porter,

attempted to arrest Lane, she physically resisted. Lane also was screaming,

speaking in tongues, and threatening to harm herself. The bailiffs eventually

restrained Lane and because of her behavior and because she threatened to kill

herself, took her to the hospital for a mental-health evaluation. She was charged

with resisting arrest and entered a plea of not guilty, claiming she “broke with

reality and became delirious” when Cross and Porter attempted to handcuff her.

At trial, Cross affirmed that he could tell if someone was “playing something up”

and testified that Lane’s behavior was “an act”:

      [Prosecutor:] How was the demeanor of the defendant in the video
      [of her transport to the jail after the arrest] compared to how she was
      acting in the courtroom?

      A.    She’s actually calmer on the video than she was in the
      courtroom.

              ....



                                         2
      . . . When she came in the courtroom, I had her sign in and
she signed in when I asked her to and so she was fully aware of
what was going on, was responding to questions and directions.

Q.    Okay. So she was making intentional motions and actions?

A.    Yes.

Q.   Okay. Did you describe - - after you started to arrest the
defendant, did you describe her as delusional?

A.   Her statements sounded delusional, but I don’t think that she
was delusional.

Q.    And why is that?

A.    I think that she was completely aware of what she was doing
based on my interactions with her previously and just prior to that in
the courtroom.

      ....

Q.    And she was throwing a . . . temper tantrum as a result?

A.    That’s what I believed it to be.

      ....

Q.     Officer, you had several interactions with the defendant before
this date.

A.    Correct.

Q.    And you have a pretty good idea what her normal is?

A.    Correct.

Q.     So whenever you stated to defense counsel and myself that
the defendant was acting because you . . . know what she’s like,
right?

A.    Correct.



                                   3
      Q.    And so you’re able to tell if someone’s kind of being truthful or
      playing something up?

      A.     Correct.

           [Defense counsel]: Objection, Your Honor. I’d like to know
      where he got his psychiatric degree.

             THE COURT: Objection’s overruled.

             [Defense counsel]: I don’t think he’s an expert.

             THE COURT: Your objection’s overruled.

      Q. And so how would you describe the defendant that day, then,
      and what she was doing?

      A. It was an act. You know, . . . we come across people all the time
      that don’t want to go to jail, whether . . . they [feign] some sort of
      mental health crisis so that . . . they’re hoping that we just either
      don’t want to deal with it and just let them go or . . . they can go to
      the hospital instead of going to jail and things like that, so we see it
      quite often.

Lane asserts that the admission of the “act” and “playing something up”

testimony entitles her to a new trial because it affected her substantial rights and,

thus, cannot be disregarded. See Tex. R. App. P. 44.2(b).

      To preserve an issue on appeal arising from the admission of evidence, an

appellant must first raise it in the trial court through a timely request, objection, or

motion, stating the specific grounds for the desired ruling.         Tex. R. App. P.

33.1(a)(1); Tex. R. Evid. 103(a)(1); see Douds v. State, 472 S.W.3d 670, 674

(Tex. Crim. App. 2015). Here, Lane failed to object either to the State’s question

or to the “acting” answer she now argues on appeal was improperly admitted;

thus, she has failed to preserve any error for our review. See Tex. R. App. P.


                                           4
33.1(a)(1); Merrick v. State, Nos. 02-17-00035-CR, 02-17-00036-CR, 2018 WL
651375, at *12 (Tex. App.—Fort Worth Feb. 1, 2018, no pet. h.).           Similarly,

Lane’s qualification objection to the State’s question asking if Cross could tell if

someone was “being truthful or playing something up,” which ostensibly arose

under rule 702, was not raised until after Cross answered the question. And

Lane did not object when Cross earlier testified that she was “completely aware”

of what she was doing.      Lane’s objection was untimely and she proffers no

legitimate reason for the delay; thus, any objection to this portion of Cross’s

testimony was likewise forfeited. See Luna v. State, 268 S.W.3d 594, 604 (Tex.

Crim. App. 2008); Dinkins v. State, 894 S.W.2d 330, 355 (Tex. Crim. App. 1995);

see also Cortez v. State, No. 2-05-147-CR, 2006 WL 1563275, at *8 (Tex.

App.—Fort Worth June 8, 2006, pet. ref’d) (mem. op., not designated for

publication) (holding objection to testimony not preserved for appellate review

because Appellant waited to object until after officer answered objectionable

question). We overrule Lane’s issue and affirm the trial court’s judgment.2 See

Tex. R. App. P. 43.2(a).


      2
       Even if Lane had preserved this issue for our review, we would be
constrained to hold that any possible error must be disregarded because the
same or similar evidence that Lane was acting when she resisted arrest was
admitted elsewhere without objection through Cross’s earlier testimony and
through the later testimony of Donovan and Porter. See Tex. R. App. P. 44.2(b);
Lane v. State, 151 S.W.3d 188, 193 (Tex. Crim. App. 2004); Pickron v. State,
515 S.W.3d 462, 466–67 (Tex. App.—Houston [14th Dist.] 2017, pet. ref’d). And
Cross, as a lay witness, could testify in order to aid the jury in reaching a clear
understanding of his testimony or in determining a fact in issue, including Lane’s
culpable mental state. See Tex. R. Evid. 701; Fairow v. State, 943 S.W.2d 895,

                                         5
                                                /s/ Lee Gabriel

                                                LEE GABRIEL
                                                JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 5, 2018




898-99 (Tex. Crim. App. 1997) (collecting and discussing cases under rule 701,
including Doyle v. State, 875 S.W.2d 21, 23 (Tex. App.—Tyler 1994, no pet.)).

                                      6